Case: 2:12-cv-00604-MHW-KAJ Doc #: 135 Filed: 12/05/18 Page: 1 of 3 PAGEID #: 8219 (1 of 3)




                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                            100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt         POTTER STEWART U.S. COURTHOUSE              Tel. (513) 564-7000
       Clerk                   CINCINNATI, OHIO 45202-3988            www.ca6.uscourts.gov




                                           Filed: December 04, 2018

Ms. Susan Katina Alexander
Robbins, Geller, Rudman & Dowd
1 Montgomery Street
Suite 1800
San Francisco, CA 94104

Mr. Timothy G. Cameron
Cravath, Swaine & Moore
825 Eighth Avenue
4100
New York, NY 10019

Mr. Jeff G. Hammel
Latham & Watkins
885 Third Avenue
New York, NY 10022

Mr. William D. Kloss Jr.
Vorys, Sater, Seymour & Pease
P.O. Box 1008
Columbus, OH 43215

Mr. John Joseph Kulewicz
Vorys, Sater, Seymour & Pease
P.O. Box 1008
Columbus, OH 43215

Mr. Albert G. Lin
Baker & Hostetler
200 Civic Center Drive
Suite 1200
Columbus, OH 43215
Case: 2:12-cv-00604-MHW-KAJ Doc #: 135 Filed: 12/05/18 Page: 2 of 3 PAGEID #: 8220 (2 of 3)




Mr. Andrew Love
Robbins, Geller, Rudman & Dowd
655 W. Broadway
Suite 1900
San Diego, CA 92101

Mr. Michael A. Paskin
Cravath, Swaine & Moore
825 Eighth Avenue
New York, NY 10019

Ms. Marcy C. Priedeman
Latham & Watkins
505 Montgomery Street
Suite 2000
San Francisco, CA 94111

Ms. Melissa Arbus Sherry
Latham & Watkins
555 11th Street, N.W.
Suite 1000
Washington, DC 20004

Mr. Douglas K. Yatter
Latham & Watkins
885 Third Avenue
New York, NY 10022

                  Re: Case No. 17-3871, Alan Willis, et al v. Big Lots, Inc., et al
                      Originating Case No. : 2:12-cv-00604

Dear Sir or Madam,

   The Court issued the enclosed (Order/Opinion) today in this case.

                                                 Sincerely yours,

                                                 s/Connie A. Weiskittel
                                                 Mediation Administrator

cc: Mr. Richard W. Nagel

Enclosure

No mandate to issue
Case: 2:12-cv-00604-MHW-KAJ Doc #: 135 Filed: 12/05/18 Page: 3 of 3 PAGEID #: 8221 (3 of 3)




                                         Case No. 17-3871

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                             ORDER



ALAN WILLIS; CITY OF PONTIAC GENERAL EMPLOYEES' RETIREMENT SYSTEM;
TEAMSTERS LOCAL 237 ADDITIONAL SECURITY BENEFIT FUND

              Plaintiffs - Appellees

v.

BIG LOTS, INC.; STEVEN S. FISHMAN; JOE R. COOPER; CHARLES HAUBIEL, II;
TIMOTHY A. JOHNSON

              Defendants - Appellants



     In accordance with Rule 33, Rules of the Sixth Circuit, and upon consideration of the

parties' stipulation to dismiss,

     It is ORDERED that the case is dismissed pursuant to 42(b), Federal Rules

of Appellate Procedure.

                                                  ENTERED PURSUANT TO RULE 33,
                                                  RULES OF THE SIXTH CIRCUIT
                                                  Deborah S. Hunt, Clerk


 Issued: December 04, 2018
                                                  ___________________________________
